Citation Nr: 1047223	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-12 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disorder manifested 
by chronic rash, bilateral lower extremities, to include as due 
to exposure to herbicides and as secondary to PTSD.

3.  Entitlement to service connection for a disorder manifested 
by a chronic rash, bilateral upper extremities, to include as due 
to exposure to herbicides and as secondary to PTSD. 

4.  Entitlement to service connection for ulcers, to include as 
secondary to PTSD.

5.  Entitlement to service connection for gastro-esophageal 
reflux disorder (GERD), claimed as acid reflux, to include as 
secondary to PTSD.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for peripheral artery 
disease, bilateral lower extremities, to include as secondary to 
PTSD.

9.  Entitlement to service connection for peripheral artery 
disease, bilateral upper extremities, to include as secondary to 
PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1970 to August 1972, 
followed by additional reserve service.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned in September 2010.  
A transcript has been incorporated into the record.  At hearing 
the Veteran submitted additional evidence with a signed waiver of 
RO review.

In consideration of a recent Court decision, the Board has 
recharacterized the Veteran's psychiatric claim, as is now stated 
on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA published a final rule that amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010).  

This revision adds to the types of PTSD claims that VA will 
accept through credible lay testimony alone as being sufficient 
to establish occurrence of an in-service stressor without 
undertaking other development to verify the Veteran's account.  

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is 
the elimination of the requirement for corroborating evidence of 
a claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  In place of 
corroborating reported stressors, a medical opinion must instead 
be obtained from a VA, or VA contracted, psychiatrist or 
psychologist.  

The Veteran submitted at hearing medical evidence which included 
a September 2010 evaluation which assessed PTSD and a November 
2008 evaluation that found PTSD in remission.  A separate 
statement gave what seems to be the full name of the physician 
who assessed him with PTSD in 2000.  In light of the above, the 
Veteran should be afforded an examination.  The examiner must 
explicitly comment on the claimed stressors (including fear of 
hostile activity), to include the stressors given in the 
September 2005 statement, the March 2006 statement, as well as 
his testimony in September 2010, and state whether the stressors 
sufficiently support a diagnosis of PTSD.  

Further, the record contains a November 2008 private evaluation 
that diagnosed depressive disorder following an examination of 
the Veteran, as well as a September 2010 diagnosis of major 
affective depressive disorder.  Upon review of the Veteran's 
statements and other statements of record, the Board finds a VA 
mental disorder examination is necessary to determine whether any 
acquired mental disorder other than PTSD is attributable to his 
military service.   

Regarding his claims for service connection for GERD, ulcers (see 
December 2004 evaluation by Dr. W.), chronic rash of the 
bilateral upper extremities and chronic rash of the lower 
extremities, and peripheral artery disease of the bilateral lower 
and bilateral upper extremities, the Board notes that the Veteran 
has explicitly claimed these disorders are secondary to his PTSD.  
As adjudication of the PTSD claim may impact adjudication of 
these claims, the Board concludes that these claims are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  Given the foregoing, the Veteran's claims for 
GERD, ulcers, chronic rashes of the upper and lower extremities, 
and peripheral artery disease of the bilateral upper and lower 
extremities also must be remanded. 

Finally, the Board finds that a VA audio examination is in order.  
The Veteran has submitted private evaluations dated in 2008 that 
indicate "SNHL" (sensoneurial hearing loss) and tinnitus were 
found by a private ENT clinic.  These private evaluations did not 
contain an opinion as to etiology nor of the severity of the 
hearing loss.  The VA examiner can also determine the extent of 
the Veteran's hearing loss, and if applicable, give an opinion as 
to etiology.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request a 
properly completed VA Form 21-4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for any treatment records from Dr. 
Alma Apostol, regarding treatment dated 
December 1999 to January-February 2000, that 
pertain to PTSD or any acquired psychiatric 
disorder.  

a.  Document any attempts to obtain such 
records, to include any negative replies.  
Upon receipt of such releases, VA must take 
all appropriate steps to obtain the 
identified relevant records.  

b.  In the alternative, the Veteran should be 
informed that he may submit the records 
himself directly

2.  Schedule the Veteran for a VA psychiatric 
examination to determine the etiology of any 
current psychiatric disorder, to include 
PTSD.  The Veteran's claims file should be 
made available to and reviewed by the 
examiner.  All tests deemed necessary, 
including psychological testing, should be 
performed and all findings should be reported 
in detail.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether it is 
at least as likely as not that the Veteran 
suffers from PTSD or a psychiatric disorder 
that is related to service.  

a. If PTSD is diagnosed, the examiner is 
asked to opine as to whether the Veteran's 
claimed in-service stressors are adequate to 
support a diagnosis of PTSD and whether the 
Veteran's symptoms are related to the claimed 
stressor(s).  

b.  If the examination results in a 
psychiatric diagnosis other than PTSD, the 
examiner should offer an opinion as to the 
etiology of the non-PTSD psychiatric 
disorder, to include whether it is at least 
as likely as not that any currently 
demonstrated psychiatric disorder, other than 
PTSD, is related to the Veteran's service.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

3.  IF, AND ONLY IF, the afforded VA 
examination concludes with a diagnosis of 
PTSD and/or another acquired psychiatric 
disorder which the examiner relates to the 
Veteran's military service, afford the 
Veteran appropriate VA examinations for his 
GERD, ulcer, and peripheral artery disease of 
the bilateral upper and lower extremities. 

a. The claims folder must be reviewed in 
conjunction with the examination.  

b.  The examiner(s) should state whether 
disorders were caused by, aggravated by, or 
related to any diagnosed PTSD or other 
acquired psychiatric disorder.  

c.  If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

4.  Additionally, schedule the Veteran for a 
VA audiological examination to determine 
whether the Veteran has hearing loss, as 
defined by VA, and tinnitus.  For any 
diagnosed disorder, the examiner is requested 
to state whether it is at least as likely as 
not that the disorder onset during service or 
is causally related to service or any 
incident, to include noise exposure, therein.  
The examiner is requested to provide a 
rationale for any opinion expressed.  All 
testing deemed necessary by the examiner 
should be performed and the results reported 
in detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.

5.  Then readjudicate the claims in light of 
any additional evidence obtained and in 
consideration of the amended psychiatric 
regulations.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before 
this case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


